EXHIBIT 10.35(t)







AMENDMENT No. 20 TO PURCHASE AGREEMENT No. GPJ-003/96



 

This Amendment No. 20 ("Amendment 20") dated as of July 31 , 2001 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc., formerly known as Continental Express, Inc. ("BUYER"),
collectively hereinafter referred to as the "PARTIES", and relates to Purchase
Agreement No. GPJ-003/96, as amended from time to time, together with its
Attachments, (collectively referred to as the "BASE Agreement") and, Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
as amended from time to time (together with the BASE Agreement, collectively
referred to herein as the "Purchase Agreement") for the purchase of up to two
hundred and twenty five (225) new EMB-145 aircraft .

This Amendment 20 sets forth the further agreement between EMBRAER and BUYER
relative to, among other things, certain changes requested by BUYER in the
Aircraft configuration described in Attachment "A" of the Purchase Agreement and
the incorporation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], pursuant
to Article 11 of the Purchase Agreement. All terms defined in the Purchase
Agreement shall have the same meaning when used herein and in case of any
conflict between this Amendment 20 and the Purchase Agreement, this Amendment 20
shall control.





NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:

Toilet Drain Cable

Each of the newly manufactured LR AIRCRAFT from the EIGHTY-SECOND (82nd) through
the ONE HUNDRED AND FIFTIETH (150th), and each of the newly manufactured XR
AIRCRAFT from the FIRST (1st) through the SEVENTY-FIFTH (75th) (the XR Aircraft
shall be referred to herein as the "XR AIRCRAFT") shall be delivered with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





Incorporation of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Each of the newly manufactured LR AIRCRAFT from the EIGHTY-THIRD (83rd) through
the ONE HUNDRED AND FIFTIETH (150th), and each of the XR AIRCRAFT shall be
delivered with the installation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





ERJ-145 XR Aircraft Improvements

Each of the XR AIRCRAFT shall be delivered with the following changes
incorporated from the factory:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



BASIC PRICE OF AIRCRAFT



Therefore, as a result of the changes in Aircraft configuration and Aircraft
Basic Prices specified in this Amendment 20, the Aircraft Basic Price will be:



AIRCRAFT

BASIC PRICE (JAN / 1996)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



All other terms and conditions of the EMB-145 Purchase Agreement, which are not
specifically amended by this Amendment 20, shall remain in full force and effect
without any change.



[Signature page follows.]



 

 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 20 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

By : /s/ Frederico Fleury Curado By : /s/ Frederick S. Cromer

Name : Frederico Fleury Curado Name : Frederick S. Cromer

Title : Executive Vice President Title : Vice President

Airline Market



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date:__________________________ Date: July 31, 2001

Place :_________________________ Place : Houston, Texas

Witness: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano

Name : Fernando Bueno Name : Amy K. Sedano





 